13-1196-pr
Taylor v. Goorde

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 19th day of December, two thousand thirteen.

PRESENT:
                   JOSÉ A. CABRANES,
                   RICHARD C. WESLEY,
                   PETER W. HALL.
                                Circuit Judges.

_____________________________________

TERRENCE TAYLOR,

                   Plaintiff-Appellant,

                            v.                                  No. 13-1196-pr

GLENN S. GOORDE, COMMISSIONER OF
NYSDOCS, INDIVIDUALLY AND OFFICIALLY,
LESTER WRIGHT, DEPUTY COMMISSIONER,
CHIEF MEDICAL OFFICER FOR NYSDOCS,
INDIVIDUALLY AND OFFICIALLY, GRAHAM,
SUPERINTENDENT, AUBURN CORRECTIONAL
FACILITY, INDIVIDUALLY AND OFFICIALLY,
PANG KOOI, CHIEF MEDICAL DOCTOR AT
AUBURN CORRECTIONAL FACILITY,
INDIVIDUALLY AND OFFICIALLY, J. DOLAN,
DOCTOR AT AUBURN CORRECTIONAL
FACILITY, INDIVIDUALLY AND OFFICIALLY,
NANCY RYERSON, NURSE ADMINISTRATOR
AT AUBURN CORRECTIONAL FACILITY,
INDIVIDUALLY AND OFFICIALLY, J. BARETTE,
REGISTERED NURSE AT AUBURN
CORRECTIONAL FACILITY, INDIVIDUAL AND
OFFICIALLY, P.A. LAUX, PHYSICIAN’S
ASSISTANT, AUBURN CORRECTIONAL
FACILITY, INDIVIDUAL AND IFFICIALY
CAPACITY,

               Defendants-Appellees.

_____________________________________

FOR PLAINTIFF-APPELLANT:                               Terrence Taylor, pro se, Stormville, NY.



FOR DEFENDANTS-APPELLEES:                              Robert M. Goldfarb, Assistant Solicitor
                                                       General (Barbara D. Underwood, Solicitor
                                                       General, Andrea Oser, Deputy Solicitor
                                                       General, on the brief), for Eric T. Schneiderman,
                                                       Attorney General of the State of New York,
                                                       Albany, NY.

     Appeal from a judgment of the United States District Court for the Northern District of
New York (Frederick J. Scullin, Jr., Senior District Judge; David E. Peebles, Magistrate Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Appellant Terrence Taylor, proceeding pro se, appeals from the District Court’s entry of
summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging deliberate
indifference to his medical needs. Taylor v. Kooi, No. 9:09-cv-1036(FJS) (DEP), 2013 WL 1180869
(N.D.N.Y. Mar. 20, 2013), adopting the Report and Recommendation of the Magistrate Judge, 2012
WL 7784264 (N.D.N.Y. Feb. 29, 2012). We assume the parties’ familiarity with the underlying facts,
the procedural history of the case, and the issues on appeal.
        We review an order granting summary judgment de novo and “‘resolve all ambiguities and
draw all permissible factual inferences in favor of the party against whom summary judgment is
sought.’” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (quoting Wright v. Goord, 554 F.3d 255, 266
(2d Cir. 2009) (alteration omitted)). “Summary judgment is appropriate only if the moving party
shows that there are no genuine issues of material fact and that the moving party is entitled to
judgment as a matter of law.” Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).
        A prisoner’s claim, under § 1983, that he was provided insufficient medical care, is analyzed
under the Eight Amendment’s prohibition of cruel and unusual punishment. Estelle v. Gamble, 429
U.S. 97, 101-3 (1976). “Deliberate indifference to serious medical needs of prisoners constitutes the
unnecessary and wanton infliction of pain proscribed by the Eighth Amendment.” Id. at 104
(internal citation and quotation marks omitted). To show that he has been subjected to cruel and
unusual punishment, a prisoner must satisfy a standard that includes both objective and subjective
components. See Wright, 554 F.3d at 268. The objective component examines “the conduct’s effect,”
id., which measures whether there was a deprivation of medical care at all, and whether it was
“sufficiently serious,” Salahuddin v. Goord, 467 F.3d 263, 279-80 (2d Cir. 2006). The subjective
component examines “the defendant’s motive for his conduct,” Wright, 554 F.3d at 268, which
requires a showing that the defendant acted “with deliberate indifference to inmate health,”
Salahuddin, 467 F.3d at 280.
         Having conducted an independent and de novo review of the record, we conclude that the
District Court properly dismissed Taylor’s claim. We hold that Taylor failed to show that
defendants acted with deliberate indifference to his health, and thus did not satisfy the subjective
element of the standard, substantially for the reasons stated by Magistrate Judge Peebles in his
comprehensive Report and Recommendation of February 29, 2012, which was adopted by Judge
Scullin in his Order of March 20, 2013. Because we conclude that Taylor has not met his burden
under the subjective component, we need not address the District Court’s holdings with regard to
the objective criteria.

                                         CONCLUSION
       We have considered all of Taylor’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the District Court.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk of Court